494 F.2d 1352
Charles W. FROUST, Plaintiff,v.COATING SPECIALISTS, INC., et al., Defendants-Appellees.STEAMSHIP MUTUAL UNDERWRITING ASSOCIATION, LIMITED,Defendant-Appellant,v.WESTCHESTER FIRE INSURANCE COMPANY et al., Defendants-Appellees.
No. 73-2781.
United States Court of Appeals, Fifth Circuit.
June 6, 1974, Rehearing and Rehearing En Banc Denied July 25, 1974.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.


1
John A. Bolles, New Orleans, La., for defendant-appellant.


2
Christopher Tompkins, New Orleans, La., for Ins. Co. of No. America.


3
Robert B. Deane, New Orleans, La., for Underwriters at Lloyds of London.


4
Edward P. Lobman, Felicien P. Lozes, New Orleans, La., for Westchester Fire Ins and Employers Liability.


5
Rudolph R. Schoemann, New Orleans, La., for Coating Spec.


6
Before DYER and MORGAN, Circuit Judges, and KRAFT, District Judge.

PER CURIAM:

7
The district court's findings of fact stand undisputed.  We affirm the judgment of the district court for the reasons set forth in its adjudication, 364 F. Supp. 1154.


8
Affirmed.